DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 06/16/2022 has been entered. Claims 1-28 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 03/17/2022.


Response to Arguments
Applicant’s amendments, filed on 06/16/2022, have been entered and fully considered. In light of the applicant’s amendments changing the scope of the claimed invention, the rejection(s) have been withdrawn or updated.  However, upon further consideration, a new or updated ground(s) of rejection(s) have been made, and applicant's arguments pertaining to the amended language have been rendered moot.

Applicant’s arguments with respect to the ART have been considered but are moot because the arguments do not apply to any of the previous rejected limitations.

Applicant's arguments, see Page 8, filed 06/16/2022, with respect to 101 REJECTIONS have been fully considered but they are not persuasive. 
Applicant states “Applicant submits that the Examiner has not completed the analysis for subject matter eligibility provided in the 2014 Guidance and 4 May 2016 Memo as discussed in the following…claims 1 and 28 are NOT directed to an abstract idea…as a whole, recites apparatuses (a method and a storage medium that improve the information processing technology)…it improves the functioning of the computer itself…perform a number of transformations that reduces a particular article to a different state or thing…etc.”. Examiner respectfully disagrees.
Respectfully, Applicant argues outdated 101 Eligibility Guidance, while Examiner rejects the claimed invention with the updated 2-Prong Eligibility Guidance (See 2019 Update:  Eligibility Guidance).  Any arguments directed towards guidance and case law not utilizing the updated 2-Prong Eligibility Guidance (See 2019 Update:  Eligibility Guidance) is moot.  
Examiner broadest reasonably interprets the claimed invention to use generic computer structure (a database; a processor; and a memory containing instructions that, when executed by the processor, causing the processor to perform operations as: an analyzing apparatus; a generation unit; and an acquisition unit) as a tool to perform generic computer functions (i.e., data acquisition, data storage, data output, etc.) and perform the identified abstract idea of analyzing and processing quantitative information/data utilizing a stored model via Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation. The identified abstract idea has not been practically applied beyond Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)); Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)); or Generally linking the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).  An improved abstract idea is still an abstract idea.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1, 14, 27 recites 
analyze spectral information; generate the learning model; and quantitative information on a test substance, the quantitative information being estimated by inputting, to the learning model, two or more pieces of the spectral information selected from a plurality of pieces of spectral information at different wavelengths on a sample containing the test substance and a foreign substance [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, 14, 27, Claim(s) 2-13, 15-26 recite(s) wherein the spectral information is selected based on a wavelength used for measuring a spectrum.  wherein the selected spectral information is more in number than a kind of the test substance.  wherein the spectral information comprises at least one selected from a group consisting of a chromatogram, a photoelectron spectrum, an infrared absorption spectrum, a nuclear magnetic resonance spectrum, a fluorescence spectrum, a fluorescent X-ray spectrum, an ultraviolet-visible absorption spectrum, a Raman spectrum, an atomic absorption spectrum, a frame emission spectrum, an emission spectrum, an X-ray absorption spectrum, an X-ray diffraction spectrum, a paramagnetic resonance absorption spectrum, an electron spin resonance spectrum, and a thermal-analysis spectrum.  further comprising: an analyzing unit configured to analyze the sample to acquire a plurality of pieces - 27 -10203736US01 of spectral information on the sample.  wherein the analyzing unit uses at least one selected from a group consisting of chromatography, capillary electrophoresis, photoelectric spectroscopy, infrared absorption spectroscopy, nuclear magnetic resonance spectroscopy, fluorescent spectroscopy, fluorescent X-ray spectroscopy, visible-ultraviolet absorption spectroscopy, Raman spectroscopy, an atomic absorption method, frame emission spectroscopy, emission spectroscopy, X-ray absorption spectroscopy, an X-ray diffraction method, electron spin resonance spectroscopy, and a thermo-analytical method.  wherein the learning model is a learning model learned using, as training data, a plurality of sets of learning spectral information generated based on the selected spectral information and quantitative information on the test substance specified based on the selected spectral information.  the learning spectral information is generated using the selected spectral information and a random noise.  wherein the random noise comprises a waveform obtained by a combination of a plurality of Gaussian functions.  wherein the quantitative information comprises at least one selected from a group consisting of an amount of the test substance in the sample, a concentration of the test substance in the sample, presence or absence of the test substance in the sample, a ratio of the concentration or the amount of the test substance in the sample to a standard amount of the test substance, and a proportion of the concentration or the amount of the test substance in the sample [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 28 recites quantitative information on a test substance, the quantitative information being estimated by inputting, to the learning model, two or more pieces of the spectral information selected from a plurality of pieces of spectral information at different wavelengths on a sample containing the test substance and a foreign substance, wherein the learning model is a learning model learned by associating learning spectral information generated from simple test substance spectral information selected based on the selected spectral information on the sample with quantitative information specified from the selected single test substance spectral information [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a database; a processor; and a memory containing instructions that, when executed by the processor, causing the processor to perform operations as: an analyzing apparatus configured to; a generation unit configured to; an acquisition unit configured to);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. storing a learning model; acquire quantitative information); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)) (i.e. wherein the test substance comprises at least one selected from a group consisting of protein, deoxyribonucleic acid (DNA), virus, fungi, water-soluble vitamins, fat-soluble vitamins, organic acids, fatty acids, amino acids, sugars, agricultural chemicals, and environmental hormones.  wherein the test substance comprises organic acids.  wherein the organic acids comprise a vanillyl mandelic acid and creatinine). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-24, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAM ET AL. (US 5,553,616) (hereinafter “HAM”).

With respect to Claim 1, 14, 27, HAM teaches:
a data storing a learning model (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy);
a processor; and a memory containing instructions that, when executed by the processor, causing the processor to perform operations as (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy):
an analyzing apparatus configured to analyze spectral information; a generation unit configured to generate the learning model; and an acquisition unit configured to acquire quantitative information on a test substance, the quantitative information being estimated by inputting, to the learning model, two or more pieces of the spectral information selected from a plurality of pieces of spectral information at different wavelengths on a sample containing the test substance and a foreign substance (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 2, 15, HAM teaches:
wherein 
the spectral information is selected based on a wavelength used for measuring a spectrum (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 3, 16, HAM teaches:
wherein 
the selected spectral information is more in number than a kind of the test substance (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 4, 17, HAM teaches:
wherein 
the spectral information comprises at least one selected from a group consisting of a chromatogram, a photoelectron spectrum, an infrared absorption spectrum, a nuclear magnetic resonance spectrum, a fluorescence spectrum, a fluorescent X-ray spectrum, an ultraviolet-visible absorption spectrum, a Raman spectrum, an atomic absorption spectrum, a frame emission spectrum, an emission spectrum, an X-ray absorption spectrum, an X-ray diffraction spectrum, a paramagnetic resonance absorption spectrum, an electron spin resonance spectrum, and a thermal-analysis spectrum (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 5, 18, HAM teaches:
further comprising: 
an analyzing unit configured to analyze the sample to acquire a plurality of pieces - 27 -10203736US01 of spectral information on the sample (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 6, 19, HAM teaches:
wherein 
the analyzing unit uses at least one selected from a group consisting of chromatography, capillary electrophoresis, photoelectric spectroscopy, infrared absorption spectroscopy, nuclear magnetic resonance spectroscopy, fluorescent spectroscopy, fluorescent X-ray spectroscopy, visible-ultraviolet absorption spectroscopy, Raman spectroscopy, an atomic absorption method, frame emission spectroscopy, emission spectroscopy, X-ray absorption spectroscopy, an X-ray diffraction method, electron spin resonance spectroscopy, and a thermo-analytical method (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 7, 20, HAM teaches:
wherein 
the learning model is a learning model learned using, as training data, a plurality of sets of learning spectral information generated based on the selected spectral information and quantitative information on the test substance specified based on the selected spectral information (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 8, 21, HAM teaches:
wherein 
the learning spectral information is generated using the selected spectral information and a random noise (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 9, 22, HAM teaches:
wherein 
the random noise comprises a waveform obtained by a combination of a plurality of Gaussian functions (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 10, 23, HAM teaches:
wherein 
the test substance comprises at least one selected from a group consisting of protein, deoxyribonucleic acid (DNA), virus, fungi, water-soluble vitamins, fat-soluble vitamins, organic acids, fatty acids, amino acids, sugars, agricultural chemicals, and environmental hormones (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).  

With respect to Claims 13, 26, HAM teaches:
wherein 
the quantitative information comprises at least one selected from a group consisting of an amount of the test substance in the sample, a concentration of the test substance in the sample, presence or absence of the test substance in the sample, a ratio of the concentration or the amount of the test substance in the sample to a standard amount of the test substance, and a proportion of the concentration or the amount of the test substance in the sample (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).

With respect to Claim 28, HAM teaches:
a database storing a learning model (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy);
a processor; anda memory containing instructions that, when executed by the processor, causing a processor to perform operations as (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy):
an analyzing apparatus configured to analyze spectral information (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy);
a generation unit configured to generate the learning model (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy); and
an acquisition unit configured to acquire quantitative information on a test substance, the quantitative information being estimated by inputting, to the learning model, two or more pieces of the spectral information selected from a plurality of pieces of spectral information at different wavelengths on a sample containing the test substance and a foreign substance, wherein the learning model is a learning model learned by associating learning spectral information generated from simple test substance spectral information selected based on the selected spectral information on the sample with quantitative information specified from the selected single test substance spectral information (See COL 3 LINE 1-9, COL 5 LINE 1-14, COL 9 LINE 25-47, COL 12 LINE 4-23, COL 14 LINE 10-25 multiple wavelengths, protein; See Figs. 1-13 a diagrammatic perspective view of a first embodiment of the invention for monitoring in vitro bio-logical fluids using near-infrared Raman spectroscopy, the Raman spectrum of anhydrous D-glucose specifically showing eight fundamental Raman wavelengths of glucose, the basic architecture of a fuzzy adaptive resonance theory-mapping artificial neural network, training vector space diagrams for training an artificial neural network, flowchart of control mechanism carried out by the control processor of embodiments of the invention for monitoring in vitro bio-logical fluids by the use of near-infrared Raman spectroscopy).                                                              


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 24, 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAM ET AL. (US 5,553,616) (hereinafter “HAM”) in view of FRYAR-WILLIAMS ET AL. (US 2020/0049722) (hereinafter “FRYAR-WILLIAMS”).

With respect to Claims 11, 24, HAM teaches all the limitations of the parent claims. 
However HAM is silent to the language of:
wherein the test substance comprises organic acids.
FRYAR-WILLIAMS further teaches:
wherein 
the test substance comprises organic acids (See Para 0020, 0162, etc. vanillyl-mandelic acid; See Para 0142, etc. creatinine).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify HAM to include wherein the test substance comprises organic acids.
One of ordinary skill in the art would have been motivated to modify HAM because it would be beneficial to diagnose, prognose and treat health issues.

With respect to Claims 12, 25, FRYAR-WILLIAMS further teaches:
wherein 
the organic acids comprise a vanillyl mandelic acid and creatinine (See Para 0020, 0162, etc. vanillyl-mandelic acid; See Para 0142, etc. creatinine).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify HAM to include wherein the organic acids comprise a vanillyl mandelic acid and creatinine.
One of ordinary skill in the art would have been motivated to modify HAM because it would be beneficial to diagnose, prognose and treat health issues.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864